Citation Nr: 1117021	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 30, 2003, for the grant of service connection for right ankle sprain with degenerative changes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  That rating decision denied an earlier effective date prior to September 30, 2003, as assigned in the February 2007 rating decision that granted service connection for a right ankle sprain with degenerative changes.  Service connection for a right ankle disability had previously been denied in a March 1975 rating decision. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2009 and before the undersigned at a video conference hearing with the Board held at the Indianapolis, Indiana, RO.  Transcripts of both hearings have been associated with the record.

The issue of entitlement to service connection for a left ankle disability secondary to service-connected right ankle sprain with degenerative changes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In December 2007, the RO issued a rating decision which denied an effective date earlier than September 30, 2003 for the grant of service connection for a right ankle sprain with degenerative changes.

2.  In a March 1975 adjudication letter, the RO denied service connection for a right ankle condition; the Veteran did not appeal.

3.  On September 29, 2003, the Veteran submitted a petition to reopen his claim; service connection was granted in a February 2007 rating decision; the Veteran submitted a timely notice of disagreement with respect to assigned effective date.

4.  The first evidence of a request to reopen the previously denied claim for service connection for a right ankle disability was in September 2003.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to September 30, 2003, for the grant of service connection for right ankle sprain with degenerative changes have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to the claims for earlier effective dates for the grant of service connection, the record reflects that these are "downstream" issues in that they arose from the grant of service connection.  In such instances, the original claim (here, the claim for service connection) has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once the claim filed by the Veteran has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger the requirement for additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that, an August 2007 letter provided notice to the Veteran regarding the effective date element of his claims.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  After the grant of service connection, the Veteran was issued a Statement of the Case on the issue of the assigned effective date, as required following the submission of a notice of disagreement.  In addition, the Veteran has not alleged that there is any outstanding evidence that would support his contention that he should be awarded an earlier effective date, and the Board is not aware of any outstanding evidence.  Therefore, the Board finds that the VA has complied with the notice and assistance requirements of the VCAA and its implementing regulations.

Analysis

The Veteran seeks an effective date earlier than September 30, 2003, for the grant of the award of service connection for a right ankle sprain with degenerative changes.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002);  38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2010).

If a decision by the RO or the Board goes unappealed, such is final.  A final and binding decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  The Veteran has not alleged CUE in any previous decision.

As noted above, the RO initially denied service connection for a right ankle condition in March 1975.  The Veteran requested to reopen his claim in September 2003, and the RO granted service connection in February 2007.  The Veteran contends, however, that he attempted to reopen the claim in 1990 but his claim was never adjudicated.

A review of the record fails to indicate that the Veteran submitted any written correspondence which can be definitively construed as a formal or informal claim of entitlement to service connection for a right ankle disorder between the date of his last final denial in March 1975 and his request for reopen in September 2003.  The Board has determined that the prior denial in March 1975 is final in the absence of an appeal by the Veteran.  The next communication from the Veteran regarding his right ankle was received by the RO on September 30, 2003, and was correctly construed by the RO as a petition to reopen claim of entitlement to service connection for a right ankle disability.  Under the law, the Board finds that the earliest effective date and the appropriate effective date in this case is September 30, 2003, the date of receipt of the Veteran's petition to reopen his claim.

The Board acknowledges Veteran's assertion that he requested to reopen his claim in 1990.  However, the evidence of record does not substantiate the Veteran's claim.  Initially the Board notes the copy of a VA Form 23-39 postcard sent by the VA to the Veteran acknowledging the receipt of claim with the Veteran's file number as well as the year 1990 handwritten on the back of the card.  The Board further notes, however, that there is no postmark on the card nor is there any indication as to the specific claim for which the Veteran submitted the application.  As such the Board notes that the card is lacking in details sufficient to conclude that a claim was filed.

Furthermore, there is no other evidence of record indicating that the Veteran attempted to reopen a claim in 1990.  In this regard the Board notes that Veteran has stated on multiple occasions that there are VA treatment records, to include records from Dayton, Ohio, VA medical center (VAMC); Fort Wayne, Indiana, VAMC; and Indianapolis, Indiana, VAMC, indicating treatment for his ankle at that time.  However, with the exception of records from the Fort Wayne, Indiana VAMC, none of these records could be located.  Specifically, a March 2006 note indicates that no records could be found at the Indianapolis, Indiana, VAMC.  The RO attempted to obtain records from the Dayton, Ohio, VAMC on multiple occasions, including April 2009, July 2009, and September 2009.  Finally in September 2009 the RO received notice that no records were found at that facility and a formal finding was issued in December 2009 and the Veteran was notified that there were no records available.  As noted above records were obtained from the Fort Wayne, VAMC, however none of the treatment records were dated prior to the Veteran's September 2003 request to reopen his claim and therefore do not provide information regarding any attempt to reopen the claim prior to September 30, 2003.  Finally the Veteran also indicated that he received treatment at a private hospital in Richmond, Indiana.  These records were obtained, however, the records are for treatment provided in 1975 and 1976 and do not add any insight as to question of whether the Veteran attempted to reopen his claim in 1990.  

Additionally, the Board notes that the Veteran's statements throughout the appeal have been contradictory.  In this regard the Board notes the April 2007 request for an earlier effective date in which the Veteran contends that he was not allowed to file a claim in August 1993 because medical treatment records stating that he had right ankle injuries and treatment of same could not be filed.  In this regard the Board notes that the Veteran filed an application for medical benefits with the Department of Veterans Affairs, but there is no indication that he filed a claim of entitlement to service connection for a right ankle disorder in August 1993.  Subsequently at his March 2009 DRO hearing the Veteran stated that he made multiple attempts to obtain copies of his records from the RO so that he could reopen his claims and that he was always denied by letters stating that he had no grounds for a claim.  However, there is no indication in the file that the Veteran requested his records or that the VA responded in any way to any such requests.  

Therefore, the Board finds that an effective date prior to September 30, 2003, the date the Veteran's request for a reopen of the claim was received, is not warranted, as the evidence does not support the Veteran's contentions that he filed a claim for service connection for a right ankle disorder after March 1975 and before September 2003.  Thus, the Veteran's appeal must be denied.  See 38 C.F.R. 
§ 3.400(b)(1).


ORDER

Entitlement to an effective date earlier than September 30, 2003 for the grant of service connection for a right ankle sprain with degenerative changes is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


